Plaintiff’s failure to explain or excuse a delay of 31 months between the time of joinder of issue *990and the serving and filing of a note of issue, and its failure to supply an affidavit of merits, require the dismissal of the action notwithstanding the fact that plaintiff had served and filed the note of issue immediately before the making of the motion to dismiss. Order unanimously reversed, with $20 costs and disbursements to the appellant, the motion granted, and judgment is directed to be entered in favor of the defendants dismissing the complaint for lack of prosecution, with costs. Concur —Botein, J. P., Rabin, McNally and Bergan, JJ. [See post, p. 1015.]